 

Case4:13-md-02420-YGR Documentl Filed02/06/13 Pagel of3
Case MDL No. 2420 Document 122 Filed 02/06/13 Page 1 of 3

UNITED sTATES JUDICIAL PANEL FI LE D
on
MULTlDIsTRICT LITIGATION FEB - 6 2013

R|CHARD W. W|EK|NG
CLERK, U S. D|STR|CT COURT

IN RE: LITHIUM ION BATTERIES NORTHERN DlSTRICT NOF CALIFORN|A
ANTITRUST LITIGATION MDL lqu. N2420

TRANSFER ORDER

Before the Panel: Pursuant to 28 U.S .C. § 1407, plaintiff in the District ofNew Jersey Clark
action moves to centralize this litigation in the District of New Jersey. This litigation currently
consists of four actions pending in the Northern District of California and an action in the District of
New Jersey, as listed on Schedule A.l The actions involve claims by direct and indirect purchasers
of lithium ion batteries--such as those used in cellular telephones, laptop computers, and other
consumer electronics- of an alleged conspiracy among manufacturers to fix, raise, maintain and/or
stabilize the prices of those batteries.

All responding parties support the motion, but disagree as to the transferee district. Movant
and plaintiffs m eight potential tag- along actions in the District of New Jersey support transfer to that
district. Defendants,2 plaintiffs in three of the four Northern Distn`ct of California actions, and
plaintiffs m seven potential tag- -along actions in that district support transfer to the Northern District
of California. Plaintiffs in three potential tag-along actions in the Southern District of California
support centralization in that district, while the plaintiff in a potential tag-along action in the District
of Minnesota advocates centralization in the District of Minnesota. Several plaintiffs also support
centralization in the Southern District of California in the alternative

On the basis of the papers filed and the hearing session held, we find that these actions involve
common questions of fact, and that centralization of all actions in the Northern District of California
will serve the convenience of the parties and witnesses and promote the just and efficient conduct of
this litigation. These actions share factual questions relating to whether manufacturers of lithium ion
batteries formed a conspiracy to iix, maintain, raise and/ or stabilize the prices of lithium ion batteries
sold in the United States. Centralization will eliminate duplicative discovery; prevent inconsistent

 

' The parties have notified the Panel of forty-seven related actions pending in the Northern
District of California, the Southern District of California, the District of Massachusetts, the District
of Minnesota, and the District of New Jersey. These actions and any other related actions are
potential tag-along actions. See Panel Rule 7.l.

2 The responding defendants include: LG Chem America, Inc.; Maxell Corporation of
America; Panasonic Corporation of North America; Samsung Electronics America, Inc.; Samsung
SDI America, Inc.; Sanyo North America Corporation; and Sony Electronics, Inc.

 

 

Case4:13-md-O2420-YGR Documentl Filed02/06/13 Page2 of3
Case lV|DL No. 2420 Document 122 Filed 02/06/13 Page 2 of 3

_2-

pretrial rulings, including with respect to class certification; and conserve the resources of the parties,
their counsel, and the judiciary

Weighing all factors, the Northern District of California stands out as an appropriate
transferee forum. The first four actions in this litigation were filed in the Northern District of
California and are pending before Judge Yvonne Gonzalez Rogers, as are another eight related
actions. Both defendants and several plaintiffs favor transfer there. The Northern District of
California undoubtedly will be the most convenient for the greatest number of parties in this litigation,
including the defendants based in Asia. In addition, relevant documents and witnesses may be found
in the Northern District of California, inasmuch as several defendants have major facilities or lithium
ion battery business in or near the district Relevant grand jury proceedings also are reportedly
underway in this district. We are convinced that the Northern District of California has the necessary
judicial resources and expertise to efficiently manage this litigation, and centralization in this district
provides us the opportunity to assign the litigation to a judge who is not presently presiding over
other multidistrict litigation

IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the action pending in
the District ofNew Jersey is transferred to the Northern District of California and, with the consent

of that court, assigned to the Honorable Yvonne Gonzalez Rogers for coordinated or consolidated
pretrial proceedings with the actions pending there.

PANEL ON MULTIDISTRICT LITIGATION

/».,»./e<€~ "

 

y {John G. He`ylburn ll
Chairman
Kathryn H. Vratil W. Royal Furgeson, Jr.
Paul J. Barbadoro Marjorie O. Rendell

Charles R. Breyer Lewis A. Kaplan

 

 

Case4:13-md-O2420-YGR Documentl Filed02/06/13 PageS of3
Case MDL No. 2420 Document 122 Filed 02/06/13 Page3of3

IN RE: LITHIUM ION BATTERIES
ANTITRUST LITIGATION MDL No. 2420

SCHEDULE A

Northern District of California

Kevin Young, et al. v. LG Chem, Ltd., et al., C.A. No. 4112-05129
Brian Hanlon v. LG Chem, Ltd., et al., C.A. No. 4:12-05159

Charles Carte v. Samsung SDI, Co., Ltd., et al., C.A. No. 4:12~05268
Nichole M. Gray v. Samsung SDI Co., Ltd., et al., C.A. No. 4:12-05274

District of New Jersey
Woodrow Clark, II v. LG Chem America, Inc., et al., C.Aq No. 2:12-06431

 

 

 

